
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.109


FIRST INVESTORS FINANCIAL SERVICES GROUP, INC.

2002 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

1.    Purpose of Plan

        This 2002 Non-Employee Director Stock Option Plan (the "Plan") is
intended to promote the interests of First Investors Financial Services
Group, Inc., a Texas corporation (the "Company"), and its Affiliates (as defined
below) and stockholders by attracting and retaining qualified non-employee
directors by giving them the opportunity to acquire a proprietary interest in
the Company and an increased personal interest in its continued success and
progress. The rights to purchase shares of Common Stock (defined below) of the
Company ("Options"; which term includes all options granted pursuant to this
Plan, including the "Initial Option Grant", the "Automatic Option Grant",
"Discretionary Options" and "Replacement Options", each as defined below)
granted under the Plan shall not be qualified as "incentive stock options"
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended ("Code"). As used in this Plan, the term "Affiliates" means any parent
of the Company and any subsidiary of the Company within the meaning of
Rule 12b-2 under the Securities Exchange Act of 1934, as amended.

2.    Administration of the Plan

        (a)  The Board of Directors shall administer this Plan (the "Board").
The Board shall have full power and authority to determine the terms and
provisions of respective option agreements (which need not be identical) and to
interpret the provisions and supervise the administration of this Plan. All
decisions and selections made by the Board pursuant to the provisions of this
Plan shall be made by a majority of its members that are not participants in
this Plan. Any decision reduced to writing and signed by all of the members
shall be fully effective as if it had been made by such a majority at a meeting
duly held.

        (b)  The Board may provide that any Option granted under this Plan shall
be subject to, and may not be exercised before, the approval of this Plan at an
annual or special meeting of the shareholders of the Company, by the affirmative
vote of the holders of a majority of the outstanding shares of the Company
present, or represented by proxy, and entitled to vote thereat.

        (c)  Subject to the express provisions of this Plan, the Board shall
have full authority to interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it, to determine the details and provisions of each
option agreement evidencing an Option, and to make all other determinations
necessary or advisable in the administration of the Plan including, without
limitation, the amending or altering of any Options granted hereunder as may be
required to comply with any applicable federal or state laws or regulations or
the rules of any exchange or automated quotation system upon which the Company's
Common Stock may be admitted to listing or traded from time to time.

        (d)  No member of the Board shall be liable to any person for any
determination or other act or omission made in good faith with respect to the
Plan or any Option. All immunities and rights of indemnity available to members
of the Board, pursuant to the Articles of Incorporation of the Company or
otherwise, shall apply to any act or omission relating to the Plan or any
Option.

3.    Designation of Participants

        The persons eligible for participation in this Plan are non-employee
directors of the Company and its Affiliates ("Optionees").

--------------------------------------------------------------------------------


4.    Stock Reserved

        Subject to adjustment as provided in Paragraph 10, a total of 500,000
shares of Common Stock, par value $.001 per share, of the Company ("Common
Stock") shall be subject to this Plan. The shares of Common Stock subject to
this Plan shall consist of unissued shares or previously issued shares
reacquired and held by the Company or its Affiliates, and such number of shares
shall be and is hereby reserved for sale for such purpose. Any of such shares
which way remain unsold and which are not subject to outstanding Options at the
expiration of this Plan shall cease to be reserved for the purpose of this Plan,
but until termination of this Plan and the expiration, exercise or lapse of all
Options granted hereunder, the Company shall at all times reserve a sufficient
number of shares to meet the requirements of this Plan. Should any Option expire
or be canceled prior to its exercise or relinquishment in full, the shares
theretofore subject to such Option may again be subject to an Option under this
Plan, except that shares purchased pursuant to any Option or the portion thereof
relinquished and not issued upon such relinquishment shall not again be
available for Options under this Plan.

5.    Automatic and Discretionary Option Grants; Replacement Option Grants

        Each Optionee shall automatically be granted under the Plan an Option to
purchase 20,000 shares of Common Stock ("Initial Option Grant") upon the
approval of this Plan by the Company's stockholders at the first annual meeting
following the adoption hereof. Each Optionee shall, provided there are then
sufficient shares of Common Stock available for grant hereunder, automatically
be granted a further Option to purchase 20,000 shares of Common Stock
("Automatic Option Grant") on the first July 15th (the "Automatic Grant Date")
following his or her election as a director and on each subsequent July 15th
thereafter so long as he or she has served as a director of the Company during
the preceding fiscal year and continues to serve as a director as of the
Automatic Grant Date. The Initial Option Grant and each Automatic Option Grant
shall vest in equal installments on each of first three anniversaries of the
Automatic Grant Date.

        The Board may also grant Options ("Discretionary Options") under the
Plan to Optionees based upon the annual financial performance of the Company.
The Board shall determine the financial performance criteria to be utilized, the
methods employed to measure such performance, the number of shares underlying
any grants that shall be made, the vesting schedule thereof, and all other terms
of such Options. If earned, Discretionary Options will be made on the July 15th
first following the fiscal year in which earned.

        For convenience of administration, the Board may also issue under this
Plan options to purchase Common Stock that replace options to purchase Common
Stock issued to persons prior to the adoption of this Plan ("Replacement
Options"); provided, that the persons receiving any such Replacement Options are
qualified to participate herein. In issuing any Replacement Options, the Board
shall have the same power and authority to establish its terms as in the case of
Discretionary Options.

6.    Option Price

        (a)  The purchase price of each share of Common Stock subject to an
Option granted under this Plan shall not be less than the fair market value of
such share on the date the Option is granted.

        (b)  The fair market value of a share of Common Stock on a particular
date shall be deemed to be the average of the reported "high" and "low" sales
prices for such shares as reported by NASDAQ, the National Quotation Bureau
Incorporated, or another reputable reporting source selected by the Board
(corrected for obvious typographical errors), or if such shares are not so
reported, then the average of

2

--------------------------------------------------------------------------------


the reported "high" and "low" sales prices on the largest national securities
exchange (based on the aggregate dollar value of securities listed) on which
such shares are listed or traded, or if such shares are not listed or traded on
any national securities exchange, then the average closing bid and asked prices
reported by the National Quotation Bureau Incorporated, or, in all other cases,
the value established by the Board in good faith.

7.    Option Period

        Each Option granted under this Plan shall terminate and be of no force
and effect with respect to any shares not previously taken up by the Optionee
upon the expiration of ten years from the date of granting of such Option or
such earlier date as the Board, in its sole discretion, may prescribe at the
date of grant.

8.    Exercise of Options; Disposition of Common Stock

        (a)  The Board, in granting Options hereunder, shall have discretion to
determine the terms upon which such Options shall be exercisable, subject to the
applicable provisions of this Plan. The Board may determine to permit any Option
granted hereunder to be exercisable in whole at any time or in specified
installments from time to time.

        (b)  Options may not be transferred and shall be exercised solely by the
Optionee during his lifetime or after his death by the person or persons
entitled thereto under the Optionee's will or the laws of descent and
distribution.

        (c)  The purchase price of the shares as to which an Option is exercised
shall be paid in full at the time of the exercise. Such purchase price shall be
payable in cash or at the option of the holder of such Option, with the consent
of the Board, in Common Stock theretofore owned by such holder (or any
combination of cash and Common Stock). For purposes of determining the amount,
if any, of the purchase price satisfied by payment of Common Stock, such Common
Stock shall be valued at its fair market value on the date of exercise in
accordance with Paragraph 6(b). Any Common Stock delivered in satisfaction of
all or a portion of the purchase price shall be appropriately endorsed for
transfer and assigned to the Company. The Board may, in its discretion and to
the extent permitted by the laws of the State of Texas, determine to permit the
holder of an Option to satisfy the purchase price of the shares as to which an
Option is exercised by delivery of the Option holder's promissory note, such
note to be subject to such terms and conditions as the Board may determine. The
Board may, in its discretion and to the extent permitted by the laws of the
State of Texas, determine to cause the Company to lend to the holder of an
Option funds, on such terms and conditions as the Company may determine to be
appropriate, sufficient for the holder of an Option to pay the purchase price of
the shares as to which such Option is to be exercised. No holder of an Option
shall be, or have any of the rights or privileges of, a shareholder of the
Company in respect of any shares purchasable upon the exercise of any part of an
Option unless and until certificates representing such shares shall have been
issued by the Company to such holder.

        (d)  Unless waived by the Board, which it may give or withhold in its
sole discretion and without liability, the holder of any Option shall not make
any disposition of any share or shares of Common Stock issued to him pursuant to
his exercise of an Option granted under this Plan within six months follow the
grant of such Option, except by will or the laws of descent and distribution.

9.    Relinquishment of Options; Assignment

        (a)  The Board, in granting Options hereunder, shall have discretion to
determine whether or not Options shall include a right of relinquishment as
hereinafter provided by this Paragraph 9. The Board

3

--------------------------------------------------------------------------------


shall also have discretion to determine whether an option agreement evidencing
an Option initially granted by the Board without a right of relinquishment shall
be amended or supplemented to include such a right of relinquishment. Neither
the Board nor the Company shall be under any obligation or incur any liability
to any person by reason of the Board's refusal to grant or include a right of
relinquishment in any Option granted hereunder or in any option agreement
evidencing the same. Subject to the Board's determination in any case that the
grant by it of a right of relinquishment is consistent with Paragraph 1 hereof,
any Option granted under this Plan, and the option agreement evidencing such
Option, may provide:

        (i)    That the Optionee, or his heirs or legal representatives to the
extent entitled to exercise the Option under the terms thereof, in lieu of
purchasing the entire number of shares subject to purchase thereunder, shall
have the right to relinquish all or any part of the then unexercised portion of
the Option (to the extent then exercisable) for a number of shares of Stock, for
an amount of cash or for a combination of Stock and cash to be determined in
accordance with the following provisions of this clause (i):

        (A)  the written notice of exercise of such right of relinquishment
shall state the percentage, if any, of the Appreciated Value (as defined below)
that the Optionee elects to receive in cash ("Cash Percentage"), such Cash
Percentage to be in increments of 10% of such Appreciated Value up to 100%
thereof;

        (B)  the number of shares of Stock of the Company, if any, issuable
pursuant to such relinquishment shall be the number of such shares, rounded to
the next greater number of full shares, as shall be equal to the quotient
obtained by dividing (x) the difference between (1) the Appreciated Value and
(2) the result obtained by multiplying the Appreciated Value and the Cash
Percentage by (y) the then current market value per share of the Stock;

        (C)  the amount of cash payable pursuant to such relinquishment shall be
an amount equal to the Appreciated Value less the aggregate current market value
of the Stock issued pursuant to such relinquishment, if any, which cash shall be
paid by the Company subject to such conditions as are deemed advisable by the
Board to permit compliance by the Company with the withholding provisions
applicable to employers under the Code and any applicable state income tax laws;
and

        (D)  for the purposes of this clause (i), "Appreciated Value" means the
excess of (x) the aggregate current market value of the shares of Stock covered
by the Option or the portion thereof to be relinquished over (y) the aggregate
purchase price for such shares specified in such Option;

        (ii)  that such right of relinquishment may be exercised only upon
receipt by the Company of a written notice of such relinquishment which shall be
dated the date of election to make such relinquishment; and that, for the
purposes of this Plan, such date of election shall be deemed to be the date when
such notice is sent by registered or certified mail, or when receipt is
acknowledged by the Company, if mailed by other than registered or certified
mail or if delivered by hand or by any telegraphic communications equipment of
the sender or otherwise delivered; provided, that, in the event the method just
described for determining such date of election shall not be or remain
consistent with the provisions of Section 16(b) of the Exchange Act or the rules
and regulations adopted by the Commission thereunder, as presently existing or
as may be hereafter amended, which regulations exempt from the operation of
Section 16(b) of the Exchange Act in whole or in part any such relinquishment
transaction, then such date of election shall be determined by such other method
consistent with Section 16(b) of the Exchange Act or the rules and regulations
thereunder as the Board shall in its discretion select and apply;

4

--------------------------------------------------------------------------------

        (iii)  that the "current market value" of a share of Common Stock on a
particular date shall be deemed to be its fair market value on that date as
determined in accordance with Paragraph 6(b); and

        (iv)  that the Option, or any portion thereof, may be relinquished only
to the extent that (A) it is exercisable on the date written notice of
relinquishment is received by the Company, (B) the Board, subject to the
provisions of Paragraph 9(b), shall consent to the election of the holder to
relinquish such Options in whole or in part for cash or for shares of Common
Stock equal to all or some portion of the Appreciated Value as set forth in such
written notice of relinquishment and (C) the holder of such Option pays, or
makes provisions satisfactory to the Company for the payment of, any taxes which
the Company is obligated to collect with respect to such relinquishment.

        (b)  The Board shall have sole discretion to consent to or disapprove,
and neither the Board nor the Company shall be under any liability by reason of
the Board's disapproval of, any election by a holder of an Option to relinquish
such Option in whole or in part for cash or for shares of Common Stock equal to
all or some portion of the Appreciated Value as provided in Paragraph 9(a).

        (c)  The Board, in granting Options hereunder, shall have discretion to
determine the terms upon which such Options shall be relinquished, subject to
the applicable provisions of this Plan, and including such provisions as are
deemed advisable to permit the exemption from the operation from Section 16(b)
of the Exchange Act of any such relinquishment transaction, and Options
outstanding, and option agreements evidencing such Options, may be amended, if
necessary, to permit such exemption. If an Option is relinquished, such Option
may be deemed to have been exercised to the extent of the number of shares of
Common Stock covered by the Option or part thereof which is relinquished, and no
further Options may be granted covering such shares of Common Stock.

        (d)  Neither any Option nor any right to relinquish the same to the
Company as contemplated by this Paragraph 9 shall be assignable or otherwise
transferable except by will or the laws of descent and distribution.

        (e)  Unless waived by the Board, which it may give or withhold in its
sole discretion and without liability, no right of relinquishment may be
exercised within the first six months after the initial award of any Option
containing, or the amendment or supplementation of any existing option agreement
adding, the right of relinquishment, except by will or the laws of descent and
distribution.

10.    Stock Dividends, Stock Splits and Certain Other Corporate Transactions

        (a)  The existence of this Plan and Options granted hereunder shall not
affect the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures or preferred or
preference stocks ranking prior to or affecting the Common Stock or the rights
attendant thereto, or the dissolution or liquidation of the Company, or any sale
or transfer of all or any part of the Company's assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

        (b)  The shares with respect to which Options may be granted hereunder
are shares of Common Stock of the Company as presently constituted. If, and
whenever, prior to the delivery by the Company of all of the shares of the
Common Stock which are subject to Options granted hereunder, the Company shall
effect a subdivision or consolidation of shares or other capital readjustment,
the payment of a stock dividend, a stock split, a combination of shares, a
recapitalization or other increase or reduction of the number of shares of the
Common Stock outstanding without receiving consideration therefor in money,
services or property, the number of shares of Stock available under this Plan
and the number of shares of Stock with respect to which Options granted
hereunder may thereafter be

5

--------------------------------------------------------------------------------


exercised, shall, (i) in the event of an increase in the number of outstanding
shares, be proportionately increased, and the exercise price payable per share
shall be proportionately reduced, and (ii) in the event of a reduction in the
number of outstanding shares, be proportionately reduced, and the exercise price
payable per share shall be proportionately increased.

        (c)  If the Company is reorganized, merged or consolidated or is
otherwise a party to a plan of exchange with another corporation pursuant to
which reorganization, merger, consolidation or plan of exchange shareholders of
the Company receive any shares of Common Stock or other securities or if the
Company shall distribute ("Spin off") securities of another corporation to its
shareholders, there shall be substituted for the shares subject to the
unexercised portions of outstanding Options an appropriate number of shares of
(i) each class of stock or other securities which were distributed to the
shareholders of the Company in respect of such shares in the case of a
reorganization, merger, consolidation or plan of exchange, or (ii) in the case
of a Spin Off, the securities distributed to shareholders of the Company
together with shares of Common Stock, such number of shares or securities to be
determined by the Board of Directors; provided, however, that all such Options
may be canceled by the Company as of the effective date of (x) a reorganization,
merger, consolidation, plan of exchange or Spin Off or (y) any dissolution or
liquidation of the Company, by giving notice to each holder thereof or his
personal representative of its intention to do so and by permitting the purchase
for a period of at least thirty days during the sixty days next preceding such
effective date of all of the shares subject to such outstanding Options, without
regard to any installment provisions set forth in the option agreement; and
provided further that in the event of a Spin Off, the Company may, in lieu of
substituting securities or accelerating and canceling Options as contemplated
above, elect (i) to reduce the purchase price for each share of Stock subject to
an outstanding Option by an amount equal to the fair market value, as determined
in accordance with the provisions of Paragraph 6(b), of the securities
distributed in respect to each outstanding share of Common Stock in the Spin Off
or (ii) to reduce proportionately the purchase price per share and to increase
proportionately the number of shares of Stock subject to each Option in order to
reflect the economic benefits inuring to the shareholders of the Company as a
result of the Spin Off.

        (d)  Except as hereinabove expressly provided, the issue by the Company
of shares of stock of any class, or securities convertible into or exchangeable
for shares of stock of any class, for cash or property, or for labor or
services, either upon direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into or exchangeable for shares of stock of any class shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Common Stock subject to Options granted hereunder.

11.    Purchase for Investment

        Unless the offering of the Options and shares of Common Stock covered by
this Plan have been registered under the Securities Act of 1933, as amended, or
the Company has determined that such registration is unnecessary, each person
exercising an Option under this Plan may be required by the Company to (i) give
a representation in writing that he is acquiring such shares for his own account
for investment and not with a view to, or for sale in connection with, the
distribution of any part thereof, (ii) agree in writing not to sell or otherwise
dispose of such shares without registration in the absence of an opinion of
counsel satisfactory to the Company that such registration is not required; and
(iii) agree that the certificate or certificates evidencing such shares may bear
restrictive legends to the foregoing effect.

6

--------------------------------------------------------------------------------

12.    Taxes

        (a)  The Company may make such provisions as it may deem appropriate for
the withholding of any taxes which it determines is required in connection with
any Options granted under this Plan.

        (b)  Notwithstanding the terms of Paragraph 12(a), any Optionee may pay
all or any portion of the taxes required to be withheld by the Company or paid
by him in connection with the exercise of an Option by election to have the
Company withhold shares of Stock, or by delivering previously owned shares of
Common Stock, having a fair market value, determined in accordance with
Paragraph 6(b), equal to the amount required to be withheld or paid. An Optionee
must make the foregoing election on or before the date that the amount of tax to
be withheld is determined ("Tax Date"). All such elections are irrevocable and
subject to disapproval by the Board in its sole discretion. Elections by persons
who are subject to the short-swing profits recapture provisions of Section 16(b)
of the Exchange Act ("Covered Optionee") are subject to the additional
restriction that such election may not be made within six months of a grant of
an Option, unless waived by the Board, which it may give or withhold in its sole
discretion and without liability. Where the Tax Date in respect of an Option is
deferred until six months after exercise and the Covered Optionee elects share
withholding, the full amount of shares of Common Stock will be issued or
transferred to him upon exercise of the Option, but he shall be unconditionally
obligated to tender back to the Company the number of shares necessary to
discharge the Company's withholding obligation or his estimated tax obligation
on the Tax Date.

13.    Effective Date of Plan

        This Plan shall be effective as of September 10, 2002.

14.    Amendment or Termination

        The Board may amend, alter or discontinue this Plan, except that no
amendment or alteration shall be made which would impair the rights of any
Optionee under any Option theretofore granted, without his consent.

15.    Government Regulations

        This Plan, and the grant and exercise of Options thereunder, and the
obligation of the Company to sell and deliver shares under such Options, shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

***

        Approved by the Board of Directors of First Investors Financial Services
Group, Inc., on July 18, 2002.

***

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.109
